Order, Supreme *162Court, New York County (Robert Lippmann, J.), entered June 14, 2000, which granted defendant’s motion to vacate a default judgment in the amount of $116,405.31, unanimously reversed, on the law, without costs, the motion denied and the judgment and restraining order reinstated.
In order to vacate the default judgment, defendant needed to establish both a reasonable excuse and a meritorious defense (see, Goncalves v Stuyvesant Dev. Assocs., 232 AD2d 275; Dimitratos v City of New York, 180 AD2d 414). It succeeded in the former, but failed as to the latter. Defendant’s contention, that it withheld payment of monies concededly due and owing to plaintiff under their contract because plaintiff allegedly sought to steal future business from it, is no defense to plaintiff’s breach of contract claim. The equitable doctrine of unclean hands does not bar plaintiff’s recovery under these circumstances (see, 518 E. 80th St. Co. v Smith, 251 AD2d 215, 216). Concur—Nardelli, J. P., Williams, Tom, Wallach and Friedman, JJ.